DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 16-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 2006/0174699, hereafter Hicks) in view of Wharff, Jr. (US 3,102,414, hereafter Wharff) and Pemberton-Pigott (US 2010/0218592)
With respect to claim 1, Hicks teaches a testing and/or inspection device for testing and/or determining the resistance of an object to be inspected to abrasion, impact sensitivity and/or scratch resistance, (Fig. 1, par. 29-31) the device comprising: an adaptive retaining device for retaining the object to be inspected (sample 26); at least one means for placing an active test object (blade 24) contained in a carrier (arm 22) in proximity to the object to be inspected; a device (sliding module 18) for moving the active test object into contact with the object to be inspected; a first control device for performing at least one of the functions of controlling and inspecting at least one of the speed and force at which the active test object 
Hicks does not teach said device for moving being movable in at least one of rotation and inclination with respect to the object to be inspected, the device for moving including adaptive means to permit the active test object to follow variations in the contours of the surface of the object to be inspected and thereby accommodate variations in the contours of the object to be inspected.
Wharff teaches a testing and/or inspection device for testing and/or determining the resistance of an object to be inspected to abrasion, impact sensitivity and/or scratch resistance, the device comprising: an adaptive retaining device (supporting table 2) for retaining the object to be inspected (sample test specimen 1); at least one means for placing an active test object (stressing foot 28) contained in a carrier (rocking reciprocating plunger 30) in proximity to the object to be inspected; a device for moving the active test object into contact with the object to be inspected, wherein said device for moving being movable in at least one of rotation and inclination with respect to the object to be inspected. (col. 3, lines 31-43, col. 4, lines 52-74, Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hicks to include moving the active test object in at least one of a rotation and inclination with respect to the object to be inspected, as taught by Wharff, in order to provide additional loading of the test specimen to test additional parameters.
Pemberton-Pigott teaches that it is known to provide a device for moving including adaptive means to permit the active test object to follow variations in the contours of the surface 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hicks to include adaptive means to permit the active test object to follow variations in the contours of the surface of the object to be inspected, as taught by Pemberton-Pigott, in order to be able to more accurately evaluate specimens having inconsistent shapes.
With respect to claim 2, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the fluid-activated device is a force cylinder. (Hicks, par. 29-31, Fig. 1)
With respect to claim 3, Hicks, as modified by Wharff and Pemberton-Pigott, teaches at least one of the fluid-activated drive and the thrusting device is non-round in shape. (Hicks, par. 29-31, Fig. 1)
With respect to claim 4, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the movement of the active test object with respect to the object to be inspected can be oriented vertically with respect to gravity. (Wharff, Fig. 1)
With respect to claim 5, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the movement of the active test object with respect to the object to be inspected is oriented horizontally with respect to gravity. (Hicks, par. 29-31, Fig. 1)
With respect to claim 6, although Hicks, as modified by Wharff and Pemberton-Pigott, does not explicitly teach that at least one of the retaining device and the device for moving the active test object is rotatable, it is well-known to perform such testing through a rotating connection and therefore it would have been obvious to one having ordinary skill in the art to modify the device to be rotatable in order to test a wider variety of interactions between the active test object and the object to be inspected.
	With respect to claims 7-8, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the active test object is a test stamp. (Hicks, par. 29-31, Fig. 1) Although the references do not 
With respect to claim 10, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the device for moving and the first control device include spatially separable units. (Hicks, par. 29-31, Fig. 1)
With respect to claim 11, although Hicks, as modified by Wharff and Pemberton-Pigott, does not explicitly teach wherein at least the following elements are sized to be accommodated in a standard climatic chamber: the adaptive retaining device, a means for securing the textile material, the textile material itself and a device for moving the test stamp, it is well-known to provide a climate chamber and therefore it would have been obvious to one having ordinary skill in the art to accommodate the testing apparatus in a chamber as claimed in order to control the testing environment and therefore limit the effect of environmental variables on the test results.
	With respect to claim 12, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the active test object can have a widely varied structure, including being made of plastic. Although the references do not explicitly state that the active test object includes a replaceable, at least partially elastic, head, it would have been obvious to one having ordinary skill in the art that the active test object would be replaceable in order to readily modify the type of testing to be carried out and that some of the described structures would be at least partially elastic.
With respect to claim 13, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the active test object can have a widely varied structure for a variety of testing purposes. Although the references do not explicitly state that a head of the active test object has a Shore 
With respect to claim 16, Hicks, as modified by Wharff and Pemberton-Pigott, teaches at least one of the active test object and a head of the active test object is at least partially covered by an at least partially textile material. (Hicks, par. 21)
With respect to claim 17, Hicks, as modified by Wharff and Pemberton-Pigott, teaches a head of the active test object is at least partially covered by an at least partially absorbent material. (Hicks, par. 21)
With respect to claim 18, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the fluid-activated drive is at least one of non-rotatable and fixable in a defined position. (Hicks, par. 29-31, Fig. 1)
With respect to claim 21, although Hicks, as modified by Wharff and Pemberton-Pigott, does not explicitly teach a feeding device for exposing at least one of the active test object and the test body to a prescribed quantity of a defined fluid during the inspection, this is a well-known modification of this type of testing and therefore it would have been obvious to one having ordinary skill in the art to include a feeding device as claimed in order to test a wider variety of interactions between the active test object and the object to be inspected.
With respect to claim 22, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the device is a scratch tester. (Hicks, par. 21, 23)
With respect to claim 23, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the device is an abrasion tester. (Hicks, par. 21, 48)
With respect to claim 24, Hicks, as modified by Wharff and Pemberton-Pigott, teaches the device is one of a rubbing, scraping, turning or rolling tester. (Hicks, par. 21, 48)
	
s 9, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks, in view of Wharff and Pemberton-Pigott, as in the above rejection, and further in view of Yuan (US 5,689,058)
	With respect to claim 9, Hicks, as modified by Wharff, teaches all that is claimed, as in the above rejection, except wherein the fluid-activated device includes at least one heater.
	However, temperature has well-known effects on the operation of mechanical elements and it is known to provide a heater to adjust the temperature of portions of the testing device. For example, Yuan teaches a testing device for testing the resistance of an object to be inspected to abrasion including a heater (60) provided in the inspection device. (col. 3, lines 11-17)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Hicks to include a heater, as taught by Yuan, in order to better control the operation of the fluid-activated device by controlling its temperature.
	With respect to claims 14-15, Hicks, as modified by Wharff and Pemberton-Pigott, teaches all that is claimed, as in the above rejection, except wherein the fluid-activated drive is connected with at least one of a housing and a retaining device by an insulating device and connections between the moving device for the active test object and the first control device are one of insulated and partially heated.
	However, temperature has well-known effects on the operation of mechanical elements and it is known to control the temperature of portions of the testing device. For example, Yuan teaches a testing device for testing the resistance of an object to be inspected to abrasion including a temperature control provided in the inspection device. (col. 3, lines 11-17)		Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Hicks to include insulation between 
	With respect to claims 19-20, Hicks, as modified by Wharff and Pemberton-Pigott, teaches all that is claimed, as in the above rejection, except wherein the fluid-activated drive is equipped with at least one temperature sensor secured directly thereto, which temperature sensor is configured to be connected with at least one of the first and second a control devices, and at least one temperature sensor positioned in the area of the object to be inspected.
	However, temperature has well-known effects on the operation of mechanical elements and it is known to provide temperature sensors to monitor and control the operation of testing devices. For example, Yuan teaches a testing device for testing the resistance of an object to be inspected to abrasion including a temperature sensors provided in the inspection device. (col. 3, lines 11-17)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Hicks to include temperature sensors, as taught by Yuan, in order to monitor and control temperatures in the testing device.

Response to Arguments
Applicant’s arguments filed March 3, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the retaining device of Hicks is not “adaptive”, it is noted that there is no additional limitation in the claims as to what form this adaptation takes. In fact, the flat table described by Hicks could be considered to be adaptive, because it can accommodate test objects of varying sizes and shapes.
In response to applicant’s further arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the adaptive retaining means is movable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant intends to claim a movable retaining means, this must be clearly recited in the claims before it can be considered by the examiner.
	It is also noted that applicant repeatedly refers to an “adaptive retaining means”, however claim 1 recites an adaptive retaining device. Although “means” language can be used to bring limitations from the specification into the claim, applicant has not used this terminology and therefore the claimed “adaptive retaining device” has been examined given its broadest reasonable interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853